Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 EXAMINER’S AMENDMENT 
A telephone call was made to Joanne Papas on 03/01/2021 to discuss examiner’s amendments based on the claim set filed on 01/06/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-18 and 26-27 have been cancelled.
Claim 19 has been amended to read:
--An adapter for coupling between a razor handle and a razor cartridge together, the adapter being a separate component from said razor handle and said razor cartridge, the adapter comprising:
a handle engaging portion comprising:
at least one wall that defines a receptacle for receiving the razor handle; and
at least one handle protrusion extending from the at least one wall and configured to engage a central recess of the razor handle, said at least one handle protrusion located on at least one tab portion, said at least one tab portion defined by a channel, wherein the at least one wall comprises an upper wall and a lower wall and the at least one handle protrusion extends from the lower wall, wherein
the at least one handle protrusion comprises a first handle protrusion and a second handle protrusion that are spaced apart by a first distance;
a pair of shoulders extending from the lower wall and being positioned on opposite sides of the first handle protrusion and the second handle protrusion, wherein the pair of shoulders are spaced apart by a second distance and the first distance is less than the second distance;
a cartridge engaging portion for receiving the razor cartridge comprising:
a stem that defines a first recess and a second recess for selectively engaging a first cartridge protrusion and a second cartridge protrusion of the razor cartridge; and
a tongue member slidable with respect to the stem and configured to contact the razor cartridge.--
Claim 23, line 1 “The adapter of claim 22” amended to –The adapter of claim 19--.
Claim 25, line 1 “the lower wall” amended to – the channel--.
Claim 28, line 4 “a cartridge” amended to – the razor cartridge--.
Claim 31, line 1 deleted the language “substantially” before “U-shaped”.

Allowable Subject Matter
Claims 19, 23-25, 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 19 is free of the prior art because the prior art does not teach or suggest an adaptor being a separate piece for coupling between a razor handle and a razor cartridge, wherein the adaptor includes a hand engaging portion and a cartridge engaging portion, which comprises a stem including first and second recesses for engaging first and second cartridge protrusions of the razor cartridge and a tongue member for sliding contacting the razor cartridge, and wherein the handle engaging portion comprises first and second handle protrusions located at least one tab portion having a channel and a pair of shoulders for engaging a central recess of the handle    with other structures, as set forth in claim 19. Also, see the allowable subject matter in the final office action mailed on 02/06/2020.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 19. 
The restriction requirement of the inventions of claim 19, as set forth in the office action mailed on 11/07/2017 and 03/09/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 28-32 are no longer withdrawn from 
Thus, Claims 23-25 and 28-32 are considered to contain allowable subject matter due to their dependency on claims 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/01/2021